Citation Nr: 1235447	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  07-10 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2007, the Veteran testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the claims file.  

This issue was previously presented to the Board in October 2008, January 2010, and October 2011.  On each occasion, it was remanded for additional development.  It has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 2011 statement, the Veteran stated he "remain[ed] involved in psychotherapy and psychiatric treatment" at the Casper, Wyoming, VA medical clinic.  He also specifically requested that VA obtain these treatment records.  Review of the claims file indicates that VA treatment records have been obtained only up to 2007, when the Veteran submitted copies of such records at the time of his October 2007 Board hearing.  VA has an obligation to obtain pertinent VA treatment records and other relevant evidence "throughout the entire administrative adjudication."  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Where, as here, VA has been made aware of the existence of additional VA medical treatment records which have not yet been obtained, remand is required in order to obtain this evidence.  The Board regrets the subsequent additional delay in the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the Casper, Wyoming VA medical clinic.  If no such records are available, that fact must be noted for the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

